Citation Nr: 0322595	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  97-27 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a higher initial evaluation for status 
post residuals of a medial meniscectomy of the right knee, 
rated 10 percent disabling from June 10, 1996, and 20 percent 
from July 22, 2002.  

2.  Entitlement to a higher initial evaluation for status 
post residuals of a medial meniscectomy of the left knee, 
rated 10 percent disabling from June 10, 1996, and 20 percent 
from July 22, 2002.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from July 1957 to August 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1997 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  In pertinent part, the RO established 
service connection for bilateral knee disorders (residuals of 
meniscectomies, to include degenerative changes) and assigned 
separate 10 percent disability ratings, effective June 10, 
1996, the date of claim.  The veteran submitted a timely 
notice of disagreement and the case has been pending since 
that time.  

In November 1997 the veteran provided oral testimony before a 
Hearing Officer at the RO, a transcript of which has been 
associated with the claims file.

The Board remanded the case in March 1999 and May 2000 for 
additional evidentiary development.  

In February 2003, the RO increased the veteran's disability 
ratings for each knee to 20 percent, effective July 22, 2002.  
The appeal continues.  


FINDINGS OF FACT

1.  From June 10, 1996 to July 21, 2002 the veteran suffered 
from severe bilateral knee degenerative joint disease 
productive of knee pain and giving way of the knee.  

2.  The July 22, 2002 VA examination report shows the veteran 
demonstrated excess fatigability, incoordination, and 
weakened movement with significant pain.  


CONCLUSIONS OF LAW

1.  The criteria an initial increased evaluation of 20 
percent from June 10, 1996 to July 21, 2002, and 30 percent 
on and after July 22, 2002 for residuals of a medial 
meniscectomy of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DCs) 5003, 5010, 5259, 5260, 5261 (2002).  

2.  The criteria an initial increased evaluation of 20 
percent from June 10, 1996 to July 21, 2002, and 30 percent 
on and after July 22, 2002 for residuals of a medial 
meniscectomy of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.40, 
4.45, 4.59, 4.71a, DCs 5003, 5010, 5259, 5260, 5261.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record reflects that service connection for 
the veteran's bilateral knee disabilities was established 
upon rating decision in January 1997.  These grants were 
based upon a review of the veteran's service medical records 
(SMRs) which show that he underwent right and left knee 
surgeries during service.  

Postservice VA examination in November 1996 showed minor 
degenerative changes in the knees.  The veteran reported some 
bilateral knee pain, but no significant decrease in ROM was 
indicated.  

Subsequently dated records include VA treatment records in 
1997.  The veteran reported some bilateral knee pain.  

At a RO personal hearing in November 1997, the veteran said 
that he continued to have knee pain and was unable to run at 
all.  He could only walk about a block and a half as his knee 
sometimes came out of place.  He experienced difficulty with 
bending and squatting, but could straighten his lower 
extremities without problem.  

At the time of VA examination in October 1999, the veteran 
stated that both knees had progressively worsened in pain 
over the past decade.  He could only walk 3 blocks due to 
knee pain.  While he did not wear braces, he did take 
nonsteroidal anti-inflammatory medication for pain.  He 
denied numbness or weakness in his bilateral lower 
extremities.  Examination of the knees showed well-healed 
scars with full ROM from 0 to 140 degrees.  There was no 
obvious varus/valgus instability.  There was no 
patellofemoral pathology, but there was some mild crepitus of 
the patellofemoral joints bilaterally on ROM, as well as some 
tenderness over the medical joint line, greater on the right 
than the left.  He was neurologically intact in the lower 
extremities to motor and sensory examination.  X-rays were 
interpreted as showing severe degenerative arthritis in the 
medial compartment, left greater than right.  

At the time of a VA special orthopedic evaluation on July 22, 
2002, the veteran reported pain that radiated from the 
buttock down to the right foot.  This pain was episodic and 
progressive.  He also complained of numbness and tingling and 
bilateral knee pain.  The pain had worsened and he was unable 
to walk more than approximately 3 blocks.  On physical 
examination, straight leg raising test was positive on the 
right with pain going to the toes.  He had 2+ deep tendon 
reflexes.  McMurray's test was painful, but there was no 
audible popping of the knees.  There was a positive patella 
grind test, bilaterally.  

The veteran's right knee showed ROM of 0-110 degrees and a 
positive patellar grind test.  There was pain from 
approximately 80-110 degrees of motion.  

X-ray showed severe DJD with obliteration of the medical 
joint space on the left with a bone on bone contact of the 
medial compartment.  The left knee showed ROM of 0-110 
degrees and a positive patellar grind test.  He opened 
laterally somewhat with varus stress.  He had pain at the 
last 10 degrees of terminal flexion from 100-110 degrees.  X-
ray showed near bone on bone contact of the medial joint 
space.  There were degenerative changes with osteophyte 
formation involving all three compartments.  When asked to 
stand and do deep knee bends or squats, he demonstrated 
excess fatigability, incoordination, and weakened movement 
with significant pain with ROM throughout his entire range 
when he was weight bearing.  


Criteria

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2002).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2002).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joints.  
38 C.F.R. § 4.59 (2002).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
claims (CAVC) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.

In Meeks v. West, 12 Vet. App. 352 (1999), the CAVC 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.

Rather, the law must be taken at its plain meaning and the 
plain meaning of the requirement that the effective date be 
determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The 20 percent and 10 percent ratings based on X-ray findings 
will not be combined with ratings based on limitation of 
motion. 38 C.F.R. § 4.71a, DC 5003, Note (1).

Under VA General Counsel opinion, VAOPGCPREC 23-97; 
VAOPGCPREC 9-98 it was held that, when a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis 
and limitation of motion sufficient to warrant a zero percent 
rating under Diagnostic Code 5260 or Diagnostic Code 5261, a 
separate rating is available under Diagnostic Code 5003 or 
Diagnostic Code 5010.




The CAVC has held that "Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Knee disabilities are evaluated pursuant to the criteria 
found in DCs 5256 through 5261 of the Schedule.  38 C.F.R. § 
4.71a.  

Under those criteria, a rating of 10 percent is warranted 
where the evidence shows slight recurrent subluxation or 
lateral instability (DC 5257); symptomatic removal of a semi 
lunar cartilage (DC 5259), limitation of knee flexion to 45 
degrees (DC 5260); or limitation of knee extension to 10 
degrees (DC 5261).  

A rating greater than 10 percent is warranted where the 
evidence shows ankylosis of the knee (DC 5256); moderate 
recurrent subluxation or lateral instability (DC 5257); 
dislocated semi lunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint (DC 5258); 
limitation of knee flexion to 30 degrees (DC 5260); or 
limitation of knee extension to 15 degrees (DC 5261).  38 
C.F.R. § 4.71a.  

The normal range of knee motion is from 140 degrees of 
flexion to 0 degrees of extension.  38 C.F.R. § 4.71, Plate 
II.

The terms "mild," "moderate," "moderately severe" and 
"severe" are not defined in the Schedule. 



Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  The use of 
terminology such as "mild" or "moderate" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 
4.6.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2002).  


Analysis

Preliminary Matter: Duty to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).


The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claims on appeal, in addition to formal VA 
examinations specifically addressing the nature and etiology 
of the disabilities at issue, thereby precluding a need for 
additional medical file opinion.

More recently, in a June 2002 letter, the RO advised the 
veteran of the VCAA, the evidence necessary to establish the 
benefits he wanted, what had been done on his claim, what 
information or evidence he needed to submit, and what VA 
would do to assist him.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  

Such notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of him 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

Additionally, in February 2003 the RO issued a supplemental 
statement of the case wherein it furnished the provisions of 
the new law and clearly indicated that it had fully 
considered them and applied them to the veteran's claim.

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  For instance, he 
has been afforded the opportunity to present information and 
arguments in favor of his claim, and he has in fact done so 
to include presenting oral testimony.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claim.  In particular, through issuance of the January and 
august 1997 rating decisions, the August 1997 statement of 
the case, the December 1997 supplemental statement of the 
case, the December 1999 rating decision, the January 2000 
supplemental statement of the case, the February 2003 rating 
decision, and the February 2003 supplemental statement of the 
case, he has been given notice of the requirements for 
increased evaluations.  The RO also provided the veteran with 
the reasons why his claim could not be granted to his 
satisfaction based on the evidence of record.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and the RO readjudicated the issues 
when it issued a supplemental statement of the case in 
September 2002, at which time VCAA was fully considered and 
applied.


Initial Increased Evaluation

June 10, 1996 to July 21, 2002

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a rating of 20 percent 
in each knee for the period from June 10, 1996, to July 21, 
2002.  

For this period of time, the veteran was initially assigned a 
10 percent disability rating for each knee under DC 5259.  
This is the maximum rating under this code.  There was no 
limitation of motion shown during this period of time as 
evidenced by examinations in 1996 and 1999.  The October 1999 
VA examination specifically ruled out instability and there 
was no indication of subluxation.  

The Board notes the veteran's testimony that his knee gave 
out due to instability.  However, his testimony examined in 
conjunction with the clinical evidence of record, which is 
negative for any objective findings of instability or 
subluxation, does not indicate that the veteran's bilateral 
knee impairment was any more than mild in degree for this 
period of time.  Accordingly, the evidence does not support a 
rating in excess of 10 percent under the appropriate DCs.  

However, it is also apparent that the veteran has a history 
of arthritis.  As indicated above, X-ray examinations in 
November 1996 and October 1999 showed degenerative changes of 
the medial compartment of both knees.  In 1999, these 
degenerative changes were described as severe and left 
greater than right.  Under DC 5003-5010 arthritis established 
by X-ray findings is rated according to limitation of motion 
for the joint or joints involved, in this instance under DC 
5260 and 5261.

Turning to the question of the degree of limitation of the 
knees present, the Board notes that ROM at the 1999 exam was 
full.  Still, however, a 10 percent rating is warranted for 
arthritis with any limitation of motion or even normal range 
of motion if there is pain.  38 C.F.R. § 4.71a, DC 5003, 5010 
(2002); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) 
(Arthritis manifested by painful motion and substantiated by 
X-rays warrants a 10 percent rating for each affected joint 
pursuant to DC 5003.); see also 38 C.F.R. § 4.59 (2002) (An 
actually painful joint is entitled to the minimum compensable 
rating for the joint.)  Thus, at least another 10 percent 
rating is warranted for the veteran's arthritis and 
complaints of pain in both knees.  This, when coupled with 
the 10 percent awarded pursuant to DC 5259, results in the 
assignment of a 20 percent disability for each knee for the 
period of time from June 10, 1996, to July 21, 2002.  As 
there is no medical evidence of more than mild knee 
impairment due to instability or subluxation during the 
period of time in question, the question that remains is 
whether limitation of motion of the knee, with consideration 
of pain, is to a degree that supports a rating in excess of 
10 percent under Code 5260 or 5261, thereby supporting an 
overall rating of greater than 20 percent.

The Board has also considered functional loss of the knees 
for the period of time being considered, as is required under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  There is no objective 
evidence of weakness, fatigue, incoordination, swelling, 
deformity, or disuse atrophy.  There is indication of pain 
and flare-ups of pain.  However, upon examination on October 
4, 1999, there was full ROM in both knees.  Such does not 
even support a compensable rating under Code 5260 or 5261.  
While the veteran reported pain that limited his walking for 
distances of more than a couple of blocks, the record 
reflects only minor clinical findings as he had full ROM.  
The degree of limitation of flexion and extension does not 
reflect what is required for a rating in excess of 10 
percent; 60 degrees or less of flexion or 15 degrees or more 
of extension.  The Board finds the veteran's pain and flare-
ups of pain of the knees do not support a finding of 
additional functional limitation to a degree that would 
support an increased rating beyond that already awarded.  Id; 
DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1996).

In sum, the veteran's knee disabilities are not productive of 
more than mild impairment due to lateral instability or 
recurrent subluxation, and his arthritis of the knees is not 
manifested by limitation of motion that more nearly 
approximates 60 degrees flexion or 15 degrees extension, even 
with consideration of pain and flare-ups of pain.  Thus, 
while the Board has determined that a rating of 20 percent is 
warranted for this period of time, a rating in excess thereof 
is not.  

In making the above determination, the Board is cognizant of 
the VA General Counsel opinion that separate evaluations may 
be assigned for instability and limitation of motion under DC 
5257 and 5260 or 5261.  VAOPGCPREC 23-97.  Here, as noted 
above, there is medical evidence of arthritis with painful 
motion of the knee.  Thus, separate compensable ratings under 
the cited legal authority may be granted and have such has 
been accomplished.  However, for the aforementioned reasons, 
the veteran is not entitled to ratings in excess of 10 
percent for cartilage, semilunar, removal of, symptomatic 
(5259) and arthritis with limitation of motion of the knees, 
respectively, or to an overall rating in excess of 20 percent 
for this period of time.  

With regard to DC 5259, 5260 and 5261, a separate evaluation 
cannot be awarded under those codes because they each involve 
consideration of pain and limited motion, thereby overlapping 
with one another.  See, for example, VAOPGCPREC 9-98 
(indicating that limitation of motion is a relevant 
consideration under DC 5259, and that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered under that code)


On and After July 22, 2002

As to the period of time from July 22, 2002, however, the 
Board has determined that the provisions of 38 C.F.R. 
§§ 4.40, 4.45,and 4.59 warrant an additional 10 for each knee 
percent due to impairment from pain, weakness, 
incoordination, and excessive fatigability which had not 
previously been demonstrated by the record.  It is noted that 
the veteran's knees showed more pain on motion and more 
significant limitation of motion at the time of exam on July 
22, 2002.  It was also the first report of the above listed 
manifestations resulting in significant functional loss.  

As there is evidence of increase in impairment due to these 
factors, the Board has determined that these provisions 
provide a basis for an additional 10 percent rating, 
resulting in assignment of a 30 percent rating for each knee.  

The Board's above grants of increased evaluations for the 
veteran's bilateral knee disabilities are consistent with the 
assignment of "staged" ratings.  Fenderson, supra.


Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  


The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations; however, the RO did not grant 
entitlement to increased evaluations for either knee on this 
basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for his bilateral knee disabilities at issue for 
which increased compensation benefits are sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disabilities at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.




ORDER

Entitlement to an initial increased evaluation of 20 percent 
from June 10, 1996, to July 21, 2002, and 30 percent on and 
after July 22, 2002, for residuals of a medial meniscectomy 
of the right knee have been met, subject to the governing 
criteria applicable to the payment of monetary benefits.  

Entitlement to an initial increased evaluation of 20 percent 
from June 10, 1996, to July 21, 2002, and 30 percent on and 
after July 22, 2002, for residuals of a medial meniscectomy 
of the left knee have been met, subject to the governing 
criteria applicable to the payment of monetary benefits.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

